tcmemo_1997_356 united_states tax_court michael correra petitioner v commissioner of internal revenue respondent docket no filed date michael correra pro_se melanie m garger for respondent memorandum opinion raum judge the commissioner determined deficiencies of dollar_figure and dollar_figure in petitioner's and federal income taxes respectively the parties have stipulated to a number of issues all in accordance with the notice_of_deficiency the remaining issues are whether petitioner realized a capital_gain upon disposition of certain property as a result of its seizure by the federal deposit insurance corporation fdic whether petitioner is entitled to a deduction for real_estate_taxes paid_by the fdic on that property and whether petitioner is subject_to the alternative_minimum_tax for the year is involved only by reason of a dollar_figure capital_loss_carryover from the case was submitted on the basis of a stipulation of facts petitioner michael correra resided in boston mass when the petition in this case was filed on date he purchased commercial real_estate located pincite exeter street in boston the purchase_price was dollar_figure and the sellers were robert banker banker and alan e lewis lewis as trustees of commex realty trust in order to acquire the property petitioner incurred indebtedness as follows he executed a dollar_figure commercial real_estate promissory note to capitol bank and trust company capitol bank secured_by a first mortgage and he executed a dollar_figure commercial promissory note to banker and lewis secured_by a second mortgage on the same day date banker and lewis assigned their note and second mortgage to capitol bank by agreement dated date petitioner refinanced his loan from capitol bank petitioner was then in default apparently with respect to interest on the dollar_figure note pursuant to the date agreement petitioner increased his indebtedness on the dollar_figure note by borrowing an additional dollar_figure from capitol bank the dollar_figure was stated to be for specified purposes in specified amounts particularly to pay interest owed on the dollar_figure note reduce the personal indebtedness of banker and lewis to capitol bank for which he was apparently responsible and pay outstanding real_estate_taxes on the exeter street property in connection with this refinancing petitioner executed a quitclaim_deed on date to an escrow agent capitol bank was seized by the fdic sometime prior to date on date due to petitioner's default on the capitol bank notes the fdic took possession of the quitclaim_deed from the escrow agent on date the fdic executed a mortgage discharge in connection with the exeter street property which was recorded on date at the time the fdic took the quitclaim_deed from the escrow agent petitioner owed capitol bank a total of dollar_figure in connection with the property these debts were forgiven by the fdic's mortgage discharge during petitioner had a dollar_figure basis in the exeter street property the parties have stipulated that if the court determines that petitioner did not sustain a capital_loss in petitioner is not entitled to a capital_loss_carryover of dollar_figure in petitioner filed a petition with the bankruptcy court on date seeking protection under chapter of the bankruptcy code petitioner was discharged from bankruptcy by order entitled discharge of debtor dated date the total real_estate_taxes due on the exeter street property during were dollar_figure petitioner agrees that they were paid in by the fdic and an exhibit before us discloses that they were paid on date and date petitioner claimed in his federal_income_tax return a deduction in the amount of dollar_figure for real_estate_taxes paid_by the fdic respondent contends that petitioner is not entitled to any real_estate tax deduction because he was not the payor of the real_estate_taxes disposition of exeter street property sec_1001 a provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis sec_1 a income_tax regs includes in the amount_realized the amount of liabilities from which the transferor is discharged a sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure a result of the sale or disposition and it follows from 311_us_504 that a seizure or any other involuntary transfer qualifies as a disposition of the property on date as a result of petitioner's default on the mortgage notes the fdic took possession of the quitclaim_deed executed by petitioner on date the fdic executed a mortgage discharge in connection with the property petitioner owed capitol bank dollar_figure at that time the entire amount was forgiven by the mortgage discharge this court has held that when a taxpayer surrenders property in exchange for cancellation of a debt the transaction may be characterized in whole or part as a sale_or_exchange of property rather than a cancellation of indebtedness 73_tc_370 the court relied upon r o'dell sons co inc v commissione8_tc_1165 affd 169_f2d_247 3d cir where the problem was analyzed as follows if an owner sells property for more than its basis the assumption that there has been a taxable gain follows almost inevitably this is as true where the consideration received is property as where it is cash sometimes the transaction involves an atypical sort of consideration such no issue is presented here involving the problem dealt with in gehl v commissioner 102_tc_784 affd without published opinion 50_f3d_12 8th cir where the recourse indebtedness canceled exceeded the value of the property surrendered as release of the transferor's indebtedness that does not prevent the transfer from being a sale_or_exchange resulting in capital_gain or loss so where an owner pledges its property for a loan the proceeds of which are greater than its basis and subsequently succeeds in transferring the property for a cancellation of debt the excess of what it received over the basis of the property is gain taxable in the year in which the property is disposed of and the debt discharged citations omitted the fdic seized the quitclaim_deed petitioner had executed in effect petitioner received in exchange the mortgage discharge forgiving the entire dollar_figure debt and as we noted above the seizure like any other involuntary transfer qualifies as a disposition of the property plainly within sec_1001 see helvering v hammel supra since petitioner had a basis of dollar_figure in the property and since the amount discharged was greater by dollar_figure than petitioner's basis petitioner realized a capital_gain of dollar_figure among other contentions petitioner has taken the position that the filing of his bankruptcy petition on date days before the fdic's mortgage discharge of date was recorded prevented that discharge from being effective under massachusetts law to be sure massachusetts law does provide that the recordation of a duly executed and acknowledged deed of release or written acknowledgment of payment or satisfaction shall be conclusive evidence that the mortgage has been discharged notwithstanding prior assignment of the note unless there had been prior recordation of such assignment mass ann laws ch sec_54 law co-op the difficulty with petitioner's position is that there was nevertheless a valid cancellation of petitioner's debt by the fdic on date which was plainly binding between the parties and on anyone having notice even prior to recordation no massachusetts authority to the contrary has been called to our attention we hold that petitioner has shown no error in the commissioner's determination as to the gain realized on the property petitioner contends however that sec_108 requires exclusion of the gain from gross_income sec_108 provides that gross_income does not include any amount which would be includible in gross_income by reason of the discharge in whole or part of indebtedness_of_the_taxpayer if the discharge occurs when the taxpayer is insolvent the argument may be superficially appealing until critically examined apart from petitioner's failure to establish insolvency as shown hereinafter the point is fundamentally defective the dollar_figure capital_gain realized by petitioner upon cancellation of his dollar_figure mortgage obligations was not discharge_of_indebtedness income sec_108 applies only where there is cancellation_of_indebtedness_income see 73_tc_15 where the debt_cancellation issue was considered in the light of the insolvency_exception the court there stated a major exception to this general_rule of income_recognition upon debt_cancellation is the insolvency_exception which petitioners seek to invoke the insolvency_exception applies only for cancellation_of_indebtedness_income for all other types of income such as gains from dealings in property the solvency of the taxpayer is irrelevant id citations omitted and emphasis added in this case the discharge of the indebtedness was effectively given in exchange for the exeter street property as a result as we indicated above the transaction is treated as a sale and the gain is treated as capital_gain rather than discharge_of_indebtedness income 82_tc_638 there is no discharge_of_indebtedness income to be excluded from gross_income in any event petitioner has failed to establish his insolvency as required by sec_108 indeed the record appears to establish otherwise his bankruptcy petition filed date after the mortgage discharge indicates that his assets were dollar_figure in the aggregate an amount far in excess of his stated liabilities of dollar_figure sec_108 accordingly is inapplicable here petitioner argues however that among his non-exempt assets of dollar_figure listed in his bankruptcy petition were claims against others that were worthless and that in the aggregate accounted for the bulk of the foregoing dollar_figure assets accordingly his argument continues if such claims are eliminated he should be treated as insolvent and he thus qualifies for the insolvency_exception of sec_108 however even if sec_108 were otherwise applicable contrary to our conclusion above the difficulty with that position is that he has presented no evidence as to the worthlessness of those claims and in the absence of any clarifying evidence the mere fact that the trustee in bankruptcy may not have pursued those claims or may not have realized on any of them for whatever reason is hardly sufficient to conclude that petitioner has carried his burden_of_proof the fact that this case was submitted to us on a stipulation of facts does not relieve petitioner of his burden_of_proof 95_tc_82 affd 943_f2d_22 8th cir we hold that on this record there is no valid basis for changing our conclusion that sec_108 is inapplicable here in the circumstances we do not even reach the question posed by sec_108 which in effect limits the amount excludable to the amount necessary to bring the taxpayer up to sec_108 states insolvency exclusion limited to amount of insolvency -- in the case of a discharge to which paragraph b applies the amount excluded under paragraph b shall not exceed the amount by which the taxpayer is insolvent the level of solvency--a matter with respect to which petitioner has not presented any evidence whatsoever real_estate tax deduction sec_164 allows as a deduction state and local and foreign real_property_taxes and sec_1_164-1 income_tax regs provides generally that taxes are deductible only by the person upon whom they are imposed on his return petitioner claimed a deduction of dollar_figure for taxes on the property which the commissioner disallowed the amount thus claimed and disallowed was one-half rounded of the dollar_figure taxes paid not by petitioner but by the fdic on date and date after it had become the owner of the property upon seizure of the quitclaim_deed the government argues that petitioner no longer owned the property and he is thus not entitled to a deduction for the taxes paid_by the fdic the government's position would be correct 15_tc_133 but for the provisions of subsequently enacted sec_164 sec_164 became law upon enactment of the code petitioner relies upon sec_164 applicable portions of sec_164 are set forth in the margin sec_164 d apportionment_of_taxes on real_property between seller and purchaser -- continued although sec_164 is captioned in terms of seller and purchaser we think it applies here as we have held above the involuntary taking of the property by the fdic is treated broadly as a disposition a term that fairly includes sale and the parties to the involuntary transaction thus qualify as seller and purchaser within the meaning of the statute there is no dispute between the parties here that the real_property_tax_year here is the year date to date and that the fdic's payment of taxes related to that tax_year accordingly pursuant to sec_164 that portion of the dollar_figure real_estate_taxes paid_by the fdic which is allocable to the period date to date the day before seizure of the property by the fdic is imposed on the seller petitioner on brief petitioner states that the amount thus allocable to and deductible by him is dollar_figure our own computation gives us a slightly higher figure however apart continued general_rule --for purposes of subsection a if real_property is sold during any real_property_tax_year then-- a so much of the real_property tax as is properly allocable to that part of such year which ends on the day before the date of the sale shall be treated as a tax imposed on the seller and b so much of such tax as is properly allocable to that part of such year which begins on the date of the sale shall be treated as a tax imposed on the purchaser from petitioner's brief the only amount that he ever claimed and put in issue is the dollar_figure disallowed by the commissioner in the deficiency_notice the deduction that we approve is accordingly limited to that dollar_figure and to this extent we rule against the government alternative_minimum_tax sec_55 imposes a tax equal to the excess if any of the tentative_minimum_tax for the taxable_year over the regular_tax for the taxable_year the commissioner determined that petitioner's tentative_minimum_tax exceeded his regular_tax petitioner did not specifically challenge the applicability of the alternative_minimum_tax in his petition nor did he raise the issue or deal with it on brief he must therefore be treated as having abandoned or conceded the issue decision will be entered under rule
